Name: Commission Regulation (EEC) No 1602/86 of 26 May 1986 concerning the stopping of fishing for cod, whiting and sole by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5 . 86 Official Journal of the European Communities No L 140/23 COMMISSION REGULATION (EEC) No 1602/86 of 26 May 1986 concerning the stopping of fishing for cod, whiting and sole by vessels flying the flag of the Netherlands HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 3723/85 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 3721 /85 of 20 December 1985, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1986 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 1 14/86 (4), provides for cod, whiting and sole quotas for 1986 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of cod in the waters of ICES divisions VII excluding Vila, VIII , IX, X ; CECAF 34.1.1 (EC zone), of whiting in the waters of ICES division VII excluding Vila and of sole in the waters of ICES divisions Ilia ; Illb, c , d (EC zone) and VIII by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quotas allocated for 1986, Article 1 Catches of cod in the waters of ICES divisions VII exclu ­ ding Vila, VIII , IX, X ; CECAF 34.1.1 (EC zone), of whiting in the waters of ICES division VII excluding Vila and of sole in the waters of ICES divisions Ilia ; Illb, c, d (EC zone) and VIII by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quotas allocated to the Netherlands for 1986. Fishing for cod in the waters of ICES divisions VII exclu ­ ding Vila, VIII , IX, X ; CECAF 34.1.1 (EC zone), for whiting in the waters of ICES division VII excluding Vila and for sole in the waters of ICES divisions Ilia ; Illb, c, d (EC zone) and VIII by vessels flying the flag of the Netherlands or registered in the Netherlands is prohi ­ bited, as well as the retention on board, the transhipment and the landing of such stocks captured by the above mentioned vessels the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 220, 29 . 7. 1982, p . 1 . (J) OJ No L 361 , 31 . 12 . 1985, p . 42 . (3) OJ No L 361 , 31 . 12. 1985, p. 5 . W OT No L 17. 23 . 1 . 1986. D . 4 .